Case 2:21-cv-14109-JEM Document 1 Entered on FLSD Docket 03/02/2021 Page 1 of 5




               U nited States D istrict C ourt
                              Ofthe Southern DlstrlctofFlorida
 rm qe No.
 Plaino
        Kenneth L.M ayfield
 Vs.
                                                                 FILED BY                    D.C,
 Defendanfs
       PortsaintLucie Police Departm ent ET ALL                       Ml2 2 1 2221
                                                                       ANGELA E,NOBLE
                                                                      cLERK tJ.s.(7!ST c'E
                                                                     s o.(Df7F
                                                                             .LA .F77/IERCE
                                   C om plaint
 To the honom hle coul :


       This subm ission is a shonerversion ofthe w hole stoc to m eetthe couds
 subm ission requirem ents and notto m islead the couc Any additional
 inform ation is available upon request.

       IKenneth L.MaW ield,Plaintiffin the above style cause,sue defendant's
 1.    On Novem ber22,2013 allegations ofLew d and InRcivious M olestation
 were made againstme,regarding a 5 yroId (m inorchild)E.R .The investigation
 was conducted by detective Kristen M eyer.The detective neverconG cted The
 Florida Depu m entofChildren and Fam ilies-w hich Ieftm e in a hom e w ith m y
 ow n G o children,m inorchild A.M.and C.M .The detective did bypass DCF and
 broughtin som e 1om CPK In violation of42 U.S.C.ss * 3031,and 42 U.S.C.ss
 5106g and.

 2.    The zm Ae w as assigned to Judge RobertM akem son,w ho also did not
 contactDCF.In violation of42 U.S.C.ss 113031,and 42 U.S.C.ss 510* .
 Judge RobertM akem son Laterratified from the state courtand took 1he poison
 ofcity Judge forthe city ofPortSt.Lucie.In Janu- of2019 m y dog w as
 accused ofbiting som eone.The courtO ered m y m ailing address and conducted
 the hearing in cham bersex pu e.Judge Robe/ Makem son found m e guill and
 is seeking coud costs and fees.In violation ofoAn.18 U.s.c.ss 1> 1,504 U.S.c
 ss 255 ando U.S.C.514.
                                                                     Page 1 of 5
Case 2:21-cv-14109-JEM Document 1 Entered on FLSD Docket 03/02/2021 Page 2 of 5



 3.    O n M arch 20,2014 AssistantSG te M om ey Anu œ ia M .Norm on w rote a
 plea offeralso neverconG cting DCF.O n January 9,2015 lappeared in courtand
 inform ed evec one DCF w as neverconG cted.Evec one paid no attention to m y
 statem ent.In violation of42 U.S.C.ss * 3031,and K U.S.C.ss 5l06g.

 4.     O n Januaœ 2,2015 Judge Jam es M crm nn wu assigned to m y M qe.On
 january 9,2015 Iappeared in courtand informed eveœ one DCF was never
 conG cted.Evec one paid no attention to m y statem ent In violation of42 U.S.C.ss
 H 3031,and 42 U.S.C.ss 5106g.

 5.    Septem ber29,2015 Additionalcharge ofLew d orLascivious conductw as
 added upon receiving tx scriptions ofinte- iew with a m inorchild E.P..In w hich
 the child sG ted MBiIIorsom ething did it''.M y w ife then fo- arded a docum ent
 from Lorin Rodreges to defence council.The docum entcontained the
 Rem ergency contactofa m an by the nam e ofPhill Selt AssistAntState Attorney
 Sarah Hedges,now assigned paid no attention to this orm y priorstalem entabout
 DCF.In violation of42 U.S.C.ss u 3031,and 42 U.S.C.ss 5106g.

 6.    O n febru- 21,21 2017 Assistantstate A/orney Linda K-Baldree appeared
 in coud w ith AssistantSG te A/orney Sarah Hedges.Filling fora RICHARDSON
 VIO LATIO N HEARING the hearing w as neverconducted.The defendantw as
 aw are ofthe issue regarding PhillSelfand did notconG ct DCF. In violation of42
 U.S.C.ss * 3031,and 42 U.S.C.ss 5l06g.

 7.     The PortKnintLucie Sheri/ s Depadm entignored G o separate
 notifications lslled on thejailkiosk system regarding the safe? ofm inorchild
 E.R.No action has everbeen 'aken instead aoerm y acquiHnl,sending text
 m essages to m y em ployerclaim ing Iwas a sexualpredator.G oing as faras
 'aking pictures of m y arrestrecord ol an oo cialdepu m entIaptop and sending
 these to m y now form erem ployer.In violation of42 U.S.C.ss 113031,42 U.S.C.ss
 5106g and 18 U.S.C.ss 1028 (a)(7)
 8.    M agistrate Letha D.M ullens conducted m ultiple ilegalhearings by altering
 and abusing m y Pennsylvania child suppol In reœ iation form y acqui/al. G oing
 as faras having 24,503 in back suppo/ puton m y creditrepod Ihave a pile of
 pape- ork on this.11took m e m onths to getthatundone.In violation of18 U.S.C.
 514.

                                                                       Page 2of5
Case 2:21-cv-14109-JEM Document 1 Entered on FLSD Docket 03/02/2021 Page 3 of 5



 9.     Florida Departm entofRevenue Child Suppod Enforcem entconducted
 m ultiple ilegalhearings by altering and abusing m y Pennsylvania child supportIn
 reœ iation form y acquiHnl.Repeatedly dem anding Ipay m ore m oney orthey
 w ould continue trying to suspend m y driving privileges. Going as faras having
 24,503 in back supportputon m y creditrepod and altering m y m ailing address.I
 have a pile ofpape- ork on this.lttook m e m onths to getthatundone.In
 violation of18 U.S.c-514.

 10- ChiefJohn A.Bolduc conG cted m e aAerImade severalcallsto ci1 hallhe
 personally reopened the internalalairs investigation into Det.M eyer.How ever,
 doing nothing aboutthe m andated reporting violation. In violation of42
 U.S.c.ss A1A031,and 42 U.S.C.ss 5106g-

 u . LieutenantMarc DiM eo conducted the Rinternalaffairs investigation''.The
 Lieutenanteffectively did nothing only contacting m e on a record Iine to ask
 inappropriate questions-Doing nothing aboutthe m andated repoëing m auer.In
 violation of42 U-S.C .ss 113031,and 42 U.S.C.ss 5106g.

 12. AssistantSG te A/om ey Bruce F Harrison contacted m e to inform m e thata11
 fue erinvestigations w ere shutdow n.Iasked Ahnutthe otherchildren involved and
 he did notrespond.Irequesled a written statem enthe refused and again stated the
 investigation was shutdow n.In violation of42 U.S.C.SS * 3031,and 42 U.S.C.ss
 5l06g.

 13. Oo ce ofthe State A/orney 19th Judicialcircuitofsorida as the state a/orney
 electMr.Colton and his oo ce are responsible foraIIofhis AssistnntState
 A/orney's.Iam seeking thalhis oo ce be held responsible foraIIcrim inalactions.42
 U-S.C.ss u 3031,42 U.S.C-ss 5106g,18 U.S.C.ss 1028 (a)(7),18 U.S.C.514.
 l4. The Florida Depe entofChildren and Fam ilies to date has never
 conducted an investigation into Justin lnne Earls conG ctw ith m y children.
 Instead since m y acquiHnlcom ing to m y house on three separate ocrm mions to
 m ake false allegations ofneglect.Also aoerrequesting copies ofthe
 investigation the response has been there are no such records.M ostofthese
 actions occurring aoerM r.Fnrls arreston charges ofLew d orlascivious
 M olesG tion w ith a recorded confession.Please note M r-Earlhad contactw ith
 m ultiple children including m y own,watching them atnightw hile m y w ife was at
 work and lwas inr-arcerated.My children's doctorhas confirm ed thatthey w ere
 m olested. In violation of42 U.S.Cass * 3031,and 42 U.S.C.ss 5106g-
                                                                         Page 3 of5
Case 2:21-cv-14109-JEM Document 1 Entered on FLSD Docket 03/02/2021 Page 4 of 5



 l5- Stephanie Jagm ohan ofDCF rm m e to m y house to m ake false allegations of
 abuse and neglect.Iinform ed M s.Jagm ohan as to w hatwas really going on I
 w as notpolite in any form orfashion and she stillfalsely accused m e ofneglect.
 M s.Jagm ohan returned ata Iaterdate and had a veG differentaY tude how ever
 refusing to do any investigation into M rEarls contactw ith m y children.In
 violation of42 U-S.C.ss * 3031,and 42 U.S.C.ss 5l06g.

 l6. Kadeen Sm ith ofDCF cam e to m y house to m ake false allegations ofabuse
 and neglect Iinform ed M s.Sm ith ofw hatwas really going on she m ade it
 perfectly clearon G o separate ocom<ions thatshe did notcare and refused to
 dnnny investigation into M rEarls cono ctw ith m y children.In violation of42
 U.S.C.ss * 3031,and 42 U.S.C.ss 5106g.

 l7. The FederalBureau ofInvestigation,Ihave contacted repeatedly Iwas told
 m e to stop calling even aAerproviding exactly w hatwas so ted w ould be needed
 foran investigation on the federalIevel.Allow ing a11this m adness to continue
 and expand.In violation of42 U.S.C.ss * 3031,42 U.S.C.ss 510* ,18 U.S.C.ss
 1028 (a)@),18 U.S.C.514,45 C.F.R.ss 1M .5 and 18 U.S.C.ss 1201.
 l8. The Florida depu m entofLaw enforcem ent,Ihave contacted on m ultiple
 ocr-nRions to no avail.Inform ing m e they rm ntgetinvolved in *'IY -nIm ahers''even
 ifchildren are involved.42 U.S.C.ss u 3031,42 U.S.C.ss 5106g,18 U.S.C.ss 1028
 (a)(7),18 U.S.C.514,45 C.KR.ss 1* .5 and 18 U.S.C.ss 1201.
 l9. New Horizons ofthe Treasure Coastallow ed a Pon SaintLucie police
 om certo have m e civilly com m iued.claim ing Iam pe anoid and delusionalabout
 Judge Leatha m ullens and the depu m entofrevenue extorting m oney from m e.
 New Horizons refuses to hand overany records regarding the m a/erpreventing
 m e from filing againstthe oo cerand others involved.45 C-F.R.ss 1M .5 and 18
 U.S.C.ss 1201.

 20. Joseph E.Sm ith Form erclerk and com ptroller% ntLucie County Florida
 M r.Sm ith's oo ce G m pered w ith m y Pennsylvania child support-Rem oving
 docum entation w hen Ifiled a restraining orderagainstm agistrate Leatha D.
 Mullens allow ing herto continue harassing and stalking m e.M r.Sm ith's oo ce
 also rem oved m y correctm ailing address aAerIsubm e ed m y correctaddress to
 the courtregarding m y Pennsylvania child suppod orderin orderthatIbe
 charged forY lure to appear.In violation of18 U.S.C.ss 1028 (a)(7)and 18 U-S.C.
 514.
                                                                         Page 4 of5
Case 2:21-cv-14109-JEM Document 1 Entered on FLSD Docket 03/02/2021 Page 5 of 5




 2l. PortSaintLucie cil Attorney's Om ce,aRerm y dog was accused ofbiting
 som eone the ci1 aûorney's oo ce altered my mailing address to preventme from
 appearing in couc Please note this was the only tim e thus farIhave m issed a
 hearing;a notice was sentw ithoutenough tim e to arrive aoerIcalled and em ailed
 thecityattorney to find outw hen the hearing would be.The ci1 a/om ey (Kerry
 Norbroten)metin cham bers ex paëe as a resultlwasfound guill .ln violation of
 18 U.S.C.ss 1028 (a)(7)and 18 U.S.C.514.
 22. United States Po- nlSe- ice,has been tam pering w ith ce/ised m ailon at
 IeG G o orm cions thatIr-nn prove.As w ellas one otherIetterfrom the city
 attorney thatIhave neveru nn able to IY -nte.Please note allotherIe/ers and
 notices w ith a falsified address Ihave obtained.In violation of18 U.S.C.ss 1708.

 23. Judge W illiam L Robie,did conductex N e proc--Mings using grosley
 forged docum ents conne ed to the se/ing ofm y bond #om M arch 2020.In
 violation of18 U-S-C-ss 1028 (a)(7).

        Ican go on fordays show ing w ho w as involved in w hat,w hen,w here and
 how .Ido intend on am ending m y filling ifthe courtw illallow ,to include
 additionaldefendants once I'm able to obtain additionalinform ation required.




  Dated:@ I1lWYspecAllysubmi
                           tted /4
                                             Kenneo L.Mae eld
                                             klmae eld7o3e pm ail.com
                                            2382 SE M ariola Ave
                                            Pol StLucie FL,M q52
                                            Telephone:(772)307-8M 1

                                                                        Page 5 of5
